Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed method steps.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In specification, page 5, line 21, the phrase “teraphthlate” should be amended to - - terephthalate - -.
  In specification, page 9, line 11, the phrase “polythiphene” should be amended to - - polythiophene - -.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, line 7, the phrase “material to make a replicated structure;” should be amended to - - material to make a replicated structure; and - - .
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites forming a first microstructure pattern comprise a plurality of discrete microstructures in a first material and deforming at least one of the plurality of the discrete microstructures.  In addition, the claim recites replicating the first microstructure pattern in a second material.  However, it is unclear if the replicating step is done after the deforming step or not. Put it differently, it is unclear if the replicating is done on a deformed microstructure or an undeformed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 4-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carpenter et al. (W02011/014607A1) or its equivalent US Patent 9,333,598.
As applied to claim 1, ‘598 Patent teach a method of fabricating a nozzle comprising the steps of forming (molding) a first material (150) in order to form a first microstructured pattern in the first material, the first microstructured pattern comprising a plurality of discrete microstructures; deforming (tapered and twisted) at least one of the plurality of discrete microstructures, resulting in at least one deformed discrete microstructure (col. 5, lines 50-59, Fig. 11); replicating the first microstructured pattern in a second material different than the first material to make a replicated structure; processing the replicated structure into a nozzle having a plurality of through-holes in the second material and corresponding to the plurality of microstructures in the first microstructured pattern, said processing comprising removing the first material from the replicated structure.
	
As applied to claim 4, ‘598 Patent teaches the invention cited including further teaching wherein the first material comprises a polymer (col. 8, lines 41-63) and the second material comprises a metal (paragraph bridging cols. 14 & 15).

As applied to claims 5, 6 and 8, ‘598 Patent teaches the invention cited including further teaching wherein said processing further comprises removing by planarizing enough of the second material of the replicated structure to expose tops of the 

As applied to claim 7, ‘598 Patent teaches the invention cited including further teaching wherein a seed layer (127) is used to electroplate/electroform first microstructure pattern (121) with a second material (Fig. 1D, col. 2, lines 2-6).

As applied to claim 9, ‘598 Patent teaches the invention cited including further teaching wherein a ceramic material is formed on a microstructure pattern (col. 12, lines 23-25).

As applied to claims 10-12, ‘598 Patent teaches the invention cited including further teaching wherein the plurality of discrete microstructures comprises a discrete microstructure that is at least a portion of a three-dimensional rectilinear body of an elongated prismatic structure and at least a portion of a three-dimensional curvilinear body (col. 4, lines 27-41).

As applied to claims 13 and 14, ‘598 Patent teaches the invention cited including further teaching wherein the said deforming (twisting) comprises deforming an array of the plurality of discrete microstructures, resulting in an array of deformed/twisted discrete microstructures (col. 5, lines 45-59, Fig. 8).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter et al. (W02011/014607A1) or its equivalent US Patent 9,333,598 in view of Kobayashi et al. (US 6,845,748).
As applied to claim 2, ‘598 Patent teaches the invention cited including molding the first microstructure pattern in the first material which implies casting and curing but does not explicitly teach the casting and curing.
However, Kobayashi et al. teach that it is well-known in the art to fabricate fuel injection valve nozzles by either molding or casting (col. 1, lines 26-30).  Therefore, it 
In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of invention to have used a cast material (a first material) to be cast in first cast and cured and removed from the first cast because the Applicant has not disclosed that only the first material in a first cast to be cast and cured and removed provide any advantages, are used for any particular purposes, or solve any stated problems.  One of ordinary skill in the art, furthermore, would have expected the applicant’s invention to perform equally well with the molding/casting taught by ‘598 Patent/Kobayashi et al. or the claimed one because either one performs the same function of providing an effective means of fabricating a first microstructured pattern in the first material to be used to replicate the pattern in the second material resulting in a fabrication of a nozzle having enhanced and accurate hole patterns.

Claims 13-15 in alternative and claim 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter et al. (W02011/014607A1) or its equivalent US Patent 9,333,598 in view of Kampfer (US 6,132,660).
As applied to claims 13-15 and 16, ‘598 Patent teaches the invention cited including step of deforming comprising bending or twisting by mechanical, thermal or thermomechanical (injection molding is a thermal means) resulting in at least one bent or twisted discrete microstructure but does not teach wherein the plurality of discrete 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used the well-known thermal/mechanical forming of microstructure having a shape of reclosable fasteners into the method of ‘598 Patent, as taught by Kampfer, as an effective means of fabricating a high precision and cost effective nozzle member from a microstructure having desirable shape based on specific design criteria.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,406,537. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of ‘537 Patent anticipate the broader instant claims.
Instant claim 1 is anticipated by ‘537 claim 1.
Instant claim 2 is anticipated by ‘537 claim 1.
Instant claim 4 is anticipated by ‘537 claim 4.
Instant claim 5 is anticipated by ‘537 claim 1.
Instant claim 6 is anticipated by ‘537 claim 3.
Instant claim 7 is anticipated by ‘537 claim 4.
Instant claim 8 is anticipated by ‘537 claims 2 and 4.
Instant claim 9 is anticipated by ‘537 claim 13.
Instant claim 10 is anticipated by ‘537 claim 5.
Instant claim 12 is anticipated by ‘537 claim 5.
Instant claim 13 is anticipated by ‘537 claim 7.
Instant claim 14 is anticipated by ‘537 claim 8.
Instant claim 15 is anticipated by ‘537 claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/10/2021